Citation Nr: 1231356	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  07-20 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected right and left knee disabilities.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The Veteran had active service from November 1980 to November 1984 and from April 1985 to June 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 RO rating decision that denied service connection for a low back disability, to include as secondary to service-connected right and left knee disabilities.  In July 2009, the Veteran testified at a Board videoconference hearing.  

In October 2009 and February 2011, the Board remanded this case for further development.  

In May 2012, the Board requested a Veterans Health Administration (VHA) opinion and the VHA opinion was obtained in June 2012.  In June 2012, the Veteran and his representative were provided with a copy of the VHA opinion.  No additional evidence was submitted in response by the Veteran and his representative.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's low back disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to his service-connected right and left knee disabilities.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service, and is not proximately due to or the result of service-connected right and left knee disabilities.  38 C.F.R. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

In July 2006 and December 2009 correspondence, the RO discussed the specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant.  The case was last readjudicated in a November 2010 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant evidence.  VA has also obtained medical examinations, an opinion from a VA physician, and a VHA opinion in relation to this claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection for a "chronic disease," such as arthritis, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with Allen; however, based upon the facts in this case the regulatory change does not impact the outcome of the appeal.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit Court (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. At 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Where service medical records are not available, the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  Pruitt v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

Service connection is in effect for a right knee disability (arthrosis and retropatellar pain syndrome) and for a left knee disability (residuals of a medial meniscus tear).  Service connection is also in effect for tinnitus and for left ear hearing loss.  

The Veteran contends that he has a low back disability that is related to service, or alternatively, to his service-connected right knee and left knee disabilities.  He specifically maintains that he injured his low back during service in 1987 and that, over the years, his low back problems have continually worsened to the point that he had to seek further medical attention.  He reports that his current low back disability is a direct result of the injury he sustained in April 1987.  The Veteran essentially reports that he suffered from low back problems during service and that he has had low back problems since service.  He further alleges that his service-connected right knee disability and left knee disability have caused him to have an altered walk or gait which has affected his low back.  

The service treatment records for his first period of service from November 1980 to November 1984 do not show complaints, findings, or diagnoses of any low back problems.  Such records do show treatment for right knee problems.  

The service treatment records for the Veteran's second period of service from April 1985 to June 1989 show treatment for low back complaints on two occasions.  An April 1987 treatment report indicates that the Veteran complained of low back pain.  He reported that he lifted a valve that morning and that he suffered an onset of mid low back pain.  It was noted that the Veteran had a negative history for low back problems.  The assessment was acute low back strain.  The examiner indicated that the Veteran was treated with Flexeril, Motrin, and moist heat.  Another April 1987 entry, on the following day, reflects that the Veteran was seen for follow-up for his back pain.  He reported that his back was much better and that the medication was making him sleepy and numbed his back.  The examiner reported that the Veteran would be placed on light duty for a week and that he would continue with Motrin three times a day and Flexeril at bedtime.  

A chronic low back disability was not diagnosed during the Veteran's second period of service from April 1985 to June 1989.  The service treatment records for his second period of service from April 1985 to June 1989 also show that the Veteran was treated for right knee and left knee disabilities on numerous occasions.  

The first post-service evidence of any possible low back disability is in October 2005, many years after the Veteran's periods of service.  

An October 2005 VA emergency room note indicates that the Veteran had bilateral knee arthritis and a recent meniscal tear and that he was seen with complaints of severe pain radiating from the middle of his left buttock down his leg.  The Veteran reported that the pain began that day.  It was noted that the Veteran reported that he did not have back pain and that there was no muscle weakness and no neurological signs.  The assessment was sciatic pain, "right" lower extremity.  

A July 2006 VA treatment entry notes that the Veteran complained of left leg (pain) with numbness in the foot at times.  The Veteran reported that he also had left leg spasms at times, which would usually occur at night.  The assessment was mild leg length discrepancy that caused a mild back discrepancy.  

An August 2006 VA treatment entry reflects that the Veteran had a history of low back pain with radicular symptoms in the left leg.  It was noted that the Veteran also complained of some numbness in the left foot.  The assessment, at that time, was low back pain with radicular symptoms.  

An October 2006 VA treatment entry notes that the Veteran was seen because of numbness in his left foot, as well as a history of cramps and muscle spasms, for the previous year.  The examiner reported that a review of a lumbar spine X-ray showed some narrowing of L4-L5.  As to an impression, the examiner indicated that the Veteran had a "L1 deficit probably related to L5-S1 disc space".  

A December 2006 VA spine examination report indicates that the Veteran's claims file was reviewed.  The Veteran reported that he developed left lower extremity pain for the previous two years after a recurrent knee injury.  The examiner reported that the pain was in the left S1 distribution.  The Veteran denied that he had low back pain at that time.  The examiner indicated that a magnetic resonance imaging (MRI) study revealed very small central disc protrusions with mild degenerative disc disease at L3-L4-L5-S1.  It was noted that plain films showed narrowing at L4-L5.  The diagnosis was sciatic nerve pain, likely originating from the sciatic notch (performance syndrome).  The examiner stated that the Veteran's sciatic nerve pain was less likely than not related to his service-connected knee injury.  The examiner indicated that the Veteran had only had the pain for the last two years and that he related it, temporarily, to his fourth knee injury, although it started within a few weeks.  The examiner reported that the Veteran also stated that he had been told that his pain was related to a back condition, but that the MRI study of the lumbar spine did not explain his symptoms.  The examiner commented that as the Veteran's claims file was negative for sciatic nerve pain and his gait was essentially normal, it was less likely than not that such condition was service connected.  

A November 2009 VA treatment report relates an assessment that included low back pain with an MRI study in 2006 showing L4-L5 disc protrusion and possible nerve impingement.  It was reported that a spur was also noted.  

An April 2010 VA spine examination report states that the Veteran's claims file was reviewed.  The Veteran reported that he had sciatic type pain in his left leg that began in the 1990s with significant worsening over the previous two years.  The diagnosis was a normal examination with an incidental finding of left radiculopathy from the left knee.  The examiner commented that it was less likely as not that the Veteran's low back condition was caused or aggravated by his service-connected bilateral knee condition.  The examiner explained that examination of the Veteran revealed a normal back examination and that a review of a VA emergency room note dated in October 2005 indicates that the Veteran had an onset of severe pain radiating to his left leg without any back pain.  The examiner stated that a February 2010 VA treatment entry shows low back pain after playing basketball, but no subsequent mention of radiating pain.  The examiner further remarked that medical literature had no information to indicate that a bilateral knee condition caused multilevel disc herniation of the lumbar spine.  

An October 2010 VA treatment report indicates that the Veteran complained of low back pain and left knee pain.  It was noted that the Veteran acknowledged playing racquetball and working out.  The Veteran stated that he pushed his work out and would then have pain.  The assessment included low back pain with an MRI study in 2006 showing L4-L5 disc protrusion and possible nerve impingement.  It was reported that a spur was also noted.  The examiner recommended that due to an increase in the Veteran's back pain, an MRI study would be obtained.  A November 2010 VA MRI study report relates an impression of multilevel degenerative changes as described with varying degrees of mild canal and foraminal stenosis.  It was noted that there was minimal to mild indentation upon the exiting nerve roots at the L2-L3 and at L4-L5 levels.  

A February 2011 statement from a VA physician indicates that the Veteran's claims file was reviewed.  The diagnoses were degenerative disc disease of the lumbar spine with left lumbar radiculopathy, secondary to lateral disc protrusion, and degenerative joint disease of the lumbar spine, multi level, with left lumbar radiculopathy due to mild canal and foraminal stenosis.  The physician reviewed the Veteran's medical history in some detail.  The physician commented that it was less likely as not that the diagnosed lumbar spine conditions were the result of the Veteran's military service or were aggravated by his military service because the single episode of lumbar strain was in April 1987 and the neurological examination, at that time, was normal.  The physician indicated that there was no documented recurrence of a low back condition until the Veteran's emergency room visit in October 2005 when he complained of radicular pain, and X-rays in 2006 showed L4-L5 disc disease.  The physician reported that there was no continuity of back issues between 1987 and 2005 and that a low back condition was not present within one year of the Veteran's separation from service.  

The physician also remarked that it was less likely as not that the Veteran's back condition was due to his service-connected bilateral knee conditions, or aggravated by his bilateral knee conditions, because X-rays of both knees from June 2005 showed only minor degenerative changes in both knees.  The physician further stated that VA treatment reports dated in July 2006 and October 2006 show that the Veteran was found to have mild scoliosis and mild leg length discrepancy due to back spasms.  

A June 2012 VHA opinion was provided by an orthopedic surgeon.  The physician noted that the Veteran's claims file had been reviewed.  The physician discussed the Veteran's medical history in detail.  The physician indicated that a review of the Veteran's various X-rays and MRI reports showed that he appeared to have multilevel spondylosis of the lower lumbar spine from L2 to S1, with possible far lateral disc protrusion at the L2-L3 and L3-L4 levels, as well as symptoms of left lumbar radiculopathy.  The physician reported that the Veteran was also found to have a leg length discrepancy.  The physician stated that it was possible that the Veteran's lumbar muscle spasms and an associated secondary scoliosis might have introduced an apparent discrepancy without an actual discrepancy being present.  

The physician reported that in reviewing the Veteran's entire claims file, he would repeat the observations made by other examiners that from the time of the Veteran's noted muscle strain in 1987, there was no further documentation or presentation of complaints, or abnormal findings related to his back, until 2005.  The physician stated that the Veteran's report at a Board hearing as to off and on symptoms was not put forth voluntarily, but simple almost a "shrug of the shoulder" answer to a presented question.  The examiner indicated that it was not until an emergency room visit in October 2005, some eighteen years after the reported injury in 1987, that the Veteran was seen with complaints related to his low back.  The physician reported that, additionally, as noted by the examiner pursuant to a December 2006 VA spine examination, the Veteran had been experiencing low back pain for only two years at that time.  

The physician commented that based on the information presented, it was his opinion that the identified condition of the Veteran's back with radiculopathy was less likely as not related to the single episode of muscle strain occurring in service in 1987.  The physician further indicated that it was his opinion that the Veteran's current back disability was unrelated to his service-connected right and left knee disabilities and that there had not been an aggravation of his back condition by the knee disabilities.  

In evaluating the probative value of competent medical evidence, the United States Court of Appeals for Veterans Claims (Court) has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that there are several opinions of record that address the etiology of the Veteran's claimed low back disability.  

A December 2006 VA spine examination report relates a diagnosis of sciatic nerve pain, likely originating from the sciatic notch (performance syndrome).  The examiner stated, after a review of the Veteran's claims file, that the Veteran's sciatic nerve pain was less likely than not related to his service-connected knee injury.  The examiner indicated that the Veteran had only had the pain for the last two years and that he related it, temporarily, to his fourth knee injury.  The examiner reported that the Veteran also stated that he had been told that his pain was related to a back condition, but that the MRI study of the lumbar spine did not explain his symptoms.  The examiner commented that as the Veteran's claims file was negative for sciatic nerve pain and his gait was essentially normal, it was less likely than not that such condition was service connected.  The Board notes that the VA examiner appeared to indicate that the Veteran's claims file was negative for sciatic nerve pain.  The Board observes, however, that the Veteran's claims file does show treatment for sciatic pain.  Additionally, the Board notes that the VA examiner did not address whether there was a relationship between the Veteran's diagnosed sciatic nerve pain and his low back complaints during service.  Further, the VA examiner did not provide much in the way of rationale for his opinion that the Veteran's sciatic pain was not service-connected.  Given these circumstances, the VA examiner's opinions, pursuant to the December 2006 VA spine examination, are less probative in this matter.  

The Board also notes that an April 2010 VA spine examination report relates a diagnosis of a normal examination with an incidental finding of left radiculopathy from the left knee.  The examiner commented, after a review of the Veteran's claims file, that it was less likely as not that the Veteran's low back condition was caused or aggravated by his service-connected bilateral knee condition.  The examiner noted that examination of the Veteran revealed a normal back and that a review of a VA emergency room note dated in October 2005 indicated that the Veteran had an onset of severe pain radiating to his left leg without any back pain.  The examiner stated that a February 2010 VA treatment entry shows low back pain after playing basketball, but no subsequent mention of radiating pain.  The examiner further remarked that medical literature had no information to indicate that a bilateral knee condition caused multilevel disc herniation of the lumbar spine.  The Board observes that although the VA examiner indicated that the Veteran had a normal back examination, the evidence of record clearly shows that the Veteran has been diagnosed with low back problems, including degenerative disc disease.  Additionally, the examiner also did not address the Veteran's reports of back problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Further, the examiner did not provide much in the way of rationale for her opinion that the Veteran's low back condition was not caused or aggravated by is service-connected bilateral knee condition.  Consequently, the Board finds that the opinions provided by the examiner, pursuant to the April 2010 VA spine examination report, are also less probative in this matter.  

The Board further notes that a February 2011 statement from a VA physician relates diagnoses of degenerative disc disease of the lumbar spine with left lumbar radiculopathy, secondary to lateral disc protrusion, and degenerative joint disease of the lumbar spine, multi level, with left lumbar radiculopathy due to mild canal and foraminal stenosis.  The physician indicated, after a review of the claims file, that it was less likely as not that the diagnosed lumbar spine conditions were the result of the Veteran's military service or were aggravated by his military service because the single episode of lumbar strain was in April 1987 and the neurological examination, at that time, was normal.  The physician stated that there was no documented recurrence of a low back condition until the Veteran's emergency room visit in October 2005 when he complained of radicular pain, and X-rays in 2006 showed L4-L5 disc disease.  The physician reported that there was no continuity of back issues between 1987 and 2005 and that a low back condition was not present within one year of the Veteran's separation from service.  The physician also remarked that it was less likely as not that the Veteran's back condition was due to his service-connected bilateral knee conditions, or aggravated by his bilateral knee conditions, because X-rays of both knees from June 2005 showed only minor degenerative changes in both knees.  The physician further stated that VA treatment reports dated in July 2006 and October 2006 show that the Veteran was found to have mild scoliosis and mild leg length discrepancy due to back spasms.  

The Board observes that the VA physician indicated that there was no continuity of back issues between 1987 and 2005.  The Board notes, however, that the VA physician did not specifically address that the Veteran is competent to report low back symptomatology in service and continuous low back symptomatology since his period of service.  See Davidson.  Additionally, the VA physician stated that the Veteran's low back condition was not aggravated by his bilateral knee condition because X-rays in 2005 showed only minor degenerative changes in both knees.  The Board notes, however, that the X-rays referred to are presently seven years old.  Further, the examiner also incorrectly referred to a July 2006 VA treatment entry that actually relates an assessment of mild leg length discrepancy that caused a mild back discrepancy.  Given these circumstances, the Board finds that the VA physician's opinions, pursuant to the February 2011 statement, are of less probative value in this matter.  

Conversely, the physician pursuant to the June 2012 VHA opinion, specifically discussed the Veteran's reports of low back problems during service and since service, provided some rationale for his respective opinions, and discussed the Veteran's clearly diagnosed current low back disabilities.  The physician indicated that a review of the Veteran's various X-rays and MRI reports showed that he appeared to have multilevel spondylosis of the lower lumbar spine from L2 to S1, with possible far lateral disc protrusion at the L2-L3 and L3-L4 levels, as well as symptoms of left lumbar radiculopathy.  The physician also reported that the Veteran was also found to have a leg length discrepancy and stated that it was possible that the Veteran's lumbar muscle spasms and an associated secondary scoliosis might have introduced an apparent discrepancy without an actual discrepancy being present.  The physician further maintained that in reviewing the Veteran's entire claims file, he would repeat the observations made by other examiners that from the time of the Veteran's noted muscle strain in 1987, there was no further documentation or presentation of complaints, or abnormal findings related to his back, until 2005.  The physician stated that the Veteran's report at a Board hearing as to off and on symptoms was not put forth voluntarily, but simple almost a "shrug of the shoulder" answer to a presented question.  The physician also indicated that it was not until an emergency room visit in October 2005, some eighteen years after the reported injury in 1987, that the Veteran was seen with complaints related to his low back.  

The physician further reported that, as noted by the examiner pursuant to a December 2006 VA spine examination, the Veteran had been experiencing low back pain for only two years at that time.  The physician specifically commented that based on the information presented, it was his opinion that the identified condition of the Veteran's back with radiculopathy was less likely as not related to the single episode of muscle strain occurring in service in 1987.  The physician also opined that the Veteran's current back disability was unrelated to his service-connected right and left knee disabilities and that there had not been an aggravation of his back condition by the knee disabilities.  The Board observes that the VHA physician discussed the Veteran's medical history in detail and specifically referred to his reports of low back problems during and since service.  Additionally, the VHA physician discussed medical evidence by other examiners and provided at least some rationale for his respective opinions.  Therefore, in light of the above, the Board finds that the VHA physician's opinions are the most probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

The Board observes that there is no probative medical evidence that any low back problems during the Veteran's second period of service from April 1985 to June 1989 may be reasonably associated with his current low back disability many years later.  The probative medical evidence does not suggest that the Veteran's current low back disability is related to his periods of service.  In fact, the probative medical evidence provides negative evidence against this finding, indicating that his current low back disability began years after his period of service, without relationship to service.  A VHA physician specifically found, in a very probative opinion that that the identified condition of the Veteran's back with radiculopathy was less likely as not related to the single episode of muscle strain occurring in service in 1987.  Additionally, the probative medical evidence fails to indicate that the Veteran's current low back disability was caused or worsened by his service-connected right and left knee disabilities.  The VHA physician also concluded that the Veteran's current back disability was unrelated to his service-connected right and left knee disabilities and that there had not been an aggravation of his back condition by the knee disabilities.  

The Board observes that there is no probative medical evidence of record indicating any such relationship between the Veteran's low back disability and his service-connected right and left knee disabilities.  The Board further notes that all the medical opinions of record, to include even the less probative opinions, are negative in regard to the Veteran's claim.  

The Veteran has asserted that his claimed low back disability had its onset during his periods of service, or, more specifically, that it is related to his service-connected right and left knee disabilities.  While the Veteran is competent to report that he had low back problems during his periods of service, or since service, he is not competent to diagnose his claimed low back disability as related to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).  Similarly, the Veteran is not competent to provide either a diagnosis or the medical nexus, and a medical opinion from a medical professional has not related his low back disability to his periods of service, or to his service-connected right and left knee disabilities.  Thus, the Veteran's lay assertions are not competent or sufficient.  See Jandreau.  

Additionally, the Board notes that the VHA physician indicated that from the time of the Veteran's noted muscle strain in 1987, there was no further documentation or presentation of complaints, or abnormal findings related to his back, until 2005.  Additionally, the Board observes that during the period from the Veteran's discharge from his second period of service in June 1989, until his treatment in October 2005 for low back problems, he underwent numerous VA examinations and was treated on multiple occasions for disorders, including his service-connected right and left knee disabilities, and he did not complain of any low back problems.  Therefore, the Board finds that the credibility and probative value of his accounts regarding low back problems since service are undermined.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The weight of the competent medical evidence demonstrates that any low back problems during service were not chronic and that the current low back disability began many years after the Veteran's periods of service, was not caused by any incident of service, and is not proximately due to or the result of his service-connected right and left knee disabilities.  The Board concludes that neither direct nor secondary service connection for a low back disability is warranted.  As the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a low back disability is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


